          Case 6:18-mj-00014-MJS Document 24 Filed 05/15/20 Page 1 of 3


 1   HEATHER E. WILLIAMS, CA SBN #122664
     Federal Defender
 2   BENJAMIN A. GERSON, NY BAR #5505144
     Assistant Federal Defender
 3   Office of the Federal Defender
     2300 Tulare Street, Suite 330
 4   Fresno, CA 93721-2226
     Telephone: (559) 487-5561
 5   Fax: (559) 487-5950
 6   Attorney for Defendant
     RUSSELL A. BOSWELL
 7
 8                             IN THE UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11    UNITED STATES OF AMERICA,                     Case No. 6:18-mj-00014-JDP
12                      Plaintiff,                  STIPULATION TO VACATE
                                                    REVIEW HEARING; ORDER
13    vs.
14    RUSSELL A. BOSWELL,
15                     Defendant.
16
17            The parties, through their respective counsel, Susan St. Vincent, Legal Officer, Yosemite
18   National Park, counsel for the government, and Benjamin A. Gerson, Assistant Federal
19   Defender, counsel for the defendant, Russell A. Boswell, hereby stipulate and jointly move this
20   Court to vacate the review hearing currently calendared for May 19, 2020.
21            On May 17, 2018, Honorable Jeremy D. Peterson sentenced Mr. Boswell to 12 months
22   unsupervised probation including that he obey all laws, attend weekly AA meetings, and pay a
23   fine and special assessment fee totaling $300.00. On June 25, 2019, Mr. Boswell appeared on a
24   violation of probation and was sentenced to an additional 12 months unsupervised probation and
25   a $250.00 fine. Mr. Boswell has paid his fines in full and is in compliance with all terms of
26   probation. The undersigned defense counsel respectfully moves the court to vacate the review
27   hearing. The government does not object.
28   //
      Case 6:18-mj-00014-MJS Document 24 Filed 05/15/20 Page 2 of 3


 1                                     Respectfully submitted,
 2
                                       McGREGOR W. SCOTT
 3                                     United States Attorney
 4   Dated: May 14, 2020               /s/ Susan St. Vincent
                                       SUSAN ST. VINCENT
 5                                     Acting Legal Officer
                                       National Park Service
 6                                     Yosemite National Park
 7
 8                                     HEATHER E. WILLIAMS
                                       Federal Defender
 9
10   Dated: May 14, 2020               /s/ Benjamin A. Gerson
                                       BENJAMIN A. GERSON
11                                     Assistant Federal Defender
                                       Attorney for Defendant
12                                     RUSSELL A. BOSWELL
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

      Boswell– Stipulation to
      Vacate Review Hearing               2
       Case 6:18-mj-00014-MJS Document 24 Filed 05/15/20 Page 3 of 3


 1                                               ORDER
 2            Based on the parties’ joint representation that Mr. Boswell is in compliance with the
 3   conditions of his probation in case 6:18-mj-00014-JDP, the court vacates the review hearing
 4   scheduled for May 19, 2020, at 10:00 a.m.
 5
 6   IT IS SO ORDERED.
 7
 8   Dated:      May 15, 2020
                                                        UNITED STATES MAGISTRATE JUDGE
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

      Boswell– Stipulation to
      Vacate Review Hearing                         3
